                                 UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

RODRICK TIMOTHY ROBINSON
a/k/a Timothy Rodrick Robinson,
                Plaintiff,
v.                                                         CASE NO: 17-CV-12675
RAY SCHOLTZ, ET AL,
                Defendants.
                                                                   /

                             ORDER ADOPTING MAGISTRATE JUDGE=S
                                REPORT AND RECOMMENDATION

         This matter was referred to United States Magistrate Anthony P. Patti pursuant to 28
U.S.C. '636(b)(1)(B) and Local Rule 72.1. In his report filed on May 31, 2019, the
magistrate judge recommended that this court deny Defendant’s Sholtz, McCormick and
Bush’s [Doc #34] Motion for Summary Judgment and dismiss the John Doe Defendants
without prejudice. No objections have been filed pursuant to 28 U.S.C.' 636(b)(1)(C), thus
further appeal rights are waived. 1
         Having reviewed the file and the report, the court concludes that the findings and
conclusions of the magistrate judge are correct and ADOPTS the same for purposes of this
Order.
         Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge=s
Report and Recommendation, Defendants Motion for Summary Judgment [Dkt #34] is
DENIED and the John Doe Defendants are DISMISSED WITHOUT PREJUDICE.



                                                   S/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE



     1The failure to object to the magistrate judge=s report releases the court from its duty to independently review

the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Dated: July 9, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, July 9, 2019, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522
